DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/15/2020 has been entered.

Response to Arguments
The amendment filed on 12/15/2020 has been accepted and entered. Accordingly, Claims 1, 4, 8, 11, 13 and 15 have been amended. 
Claims 7 had been canceled.
Claims 1-6 and 8-19 are currently pending. 
Applicant’s arguments filed on 12/15/2020 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments do not apply to the new ground(s) in the current rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 8, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. [hereinafter as Mitsui], US 2018/0035339 A1 in view of Bontu et al. [hereinafter as Bontu], US 2015/0341835 A1 further in view of Horn et al. [hereinafter as Horn], US 2016/0057585 A1.
Regarding claim 1, Mitsui discloses wherein a terminal for performing a handover in a wireless communication system (Fig.1 [0009], a user terminal UE for performing a handover in a wireless communication), the terminal comprising:
a transceiver configured to transmit and receive a signal (Fig.2 [0052], radio transceiver 110 of the UE device 100 is transmitting and receiving a signal); and
a controller coupled with the transceiver (Fig.2 [0052]-[0053], processor/controller 160 is coupled with the radio transceiver 110 of the UE 100) and configured to: receive, from a source base station, a first message for a radio resource control (RRC) reconfiguration (Fig.9 [0102], the UE 100 is receiving a first message for a S109 radio resource control (RRC) reconfiguration connection from a source S-MeNB 200M1 base station; Fig.10 S208, Fig.11 S310, Fig.12 S408, Fig.13 S508, Fig.14 S608), wherein the first message includes first information related to a handover to a target base station and second (Fig.20-21&23 [0365], the first message including first information/ handover message and second information related to reusing Security Key/a key change for the handover and Fig.20-23 [0386], the first message including first information/ handover command message related to a handover to a target MeNB base station and second information related to ciphering key (i.e., key change) that is same or does not change for the handover), perform a random access procedure at the target base station based on the first information (Fig.9 [0103], performing a S110 random access procedure (i.e., random access preamble and random access response) at the target T-MeNB 200M2 based on the first information handover; Fig.10 S209, Fig.11 S311, Fig.12 S409, Fig.13 S509, Fig.14 S609), and 
transmit, to the target base station, a second message for an RRC reconfiguration complete (Fig.9 [0104], the UE 100 is transmitting a second message for S111 RRC connection reconfiguration complete message to the target T-MeNB 200M2; Fig.10 S210, Fig.11 S312, Fig.12 S410, Fig.13 S510, Fig.14 S610), wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.20-21&23 [0365], a SeNB Security Key/ security key for the source MeNB base station is used/reused for the target MeNB base station after the handover based on the second information).
	Even though Mitsui discloses wherein the first message includes first information related to a handover to a target base station and second information related to a key change for the handover, in the same field of endeavor, Bontu discloses wherein the first message includes first information related to a handover to a target base station and second information related to a key change for the handover (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the first message including first information/ handover command message related to a handover to a target cell and second information related to mobility control info 814 & 816 of key change for the handover).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui to incorporate the teaching of Bontu in order to provide for reduction of the radio link failure rate.
	It would have been beneficial to use the RRC connection reconfiguration message which includes mobility control information for the UE to connect with a target cell for handover as taught by Bontu to have incorporated in the system of Mitsui to provide for efficient data offloading. (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
	Even though Mitsui and Bontu discloses wherein the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to: perform a random access procedure at the target base station based on the first information, in the same field of endeavor, Horn discloses wherein the terminal comprising: a transceiver configured to transmit and receive a signal (Fig.13 [0117]-[0120], transceiver 1314 configured to transmit and receive a signal); and 
a controller coupled with the transceiver (Fig.13 [0117]-[0120], controller/processor 1304 is coupled with the transceiver 1314) and configured to: perform a random access procedure at the target base station based on the first information (Fig.8 step 7-8 [0080], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB or SeNB based on the first information HO handover).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui and Bontu to incorporate the teaching of Horn in order to optimize route data between a core network and a user.
	It would have been beneficial to use the UE which synchronizes to the new cell, sends a random access preamble to the SeNB, and receives a random access response from the SeNB. The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding as taught by Horn to have incorporated in the system of Mitsui and Bontu to achieve supplemental mobility robustness. (Horn, Fig.1 [0038] and Fig.8 step 7-8 [0080])

Regarding claim 4, Mitsui discloses wherein a source base station for performing a handover in a wireless communication system (Fig.1 [0009], a source base station for performing a handover in a wireless communication), the source base station comprising:
a transceiver configured to transmit and receive a signal (Fig.3 [0056], radio transceiver 210 of the eNB 200 is transmitting and receiving a signal); and
a controller coupled with the transceiver (Fig.3 [0056], processor/controller 240 is coupled with the radio transceiver 210 of the eNB 200) and configured to:
receive first information related to a handover to a target base station and second information related to a key change for the handover (Fig.20-21&23 [0365], receiving the first message including first information/ handover message and second information related to reusing Security Key/a key change for the handover and Fig.20-23 [0386], the first message including first information/ handover command message related to a handover to a target MeNB base station and second information related to ciphering key (i.e., key change) that is same or does not change for the handover), and
transmit, to a terminal, a first message for a radio resource control (RRC) reconfiguration (Fig.9 [0102], a source S-MeNB 200M1 base station is transmitting a first message for a S109 radio resource control (RRC) reconfiguration connection to the UE 100; Fig.10 S208, Fig.11 S310, Fig.12 S408, Fig.13 S508, Fig.14 S608), the first message including the first information and the second information (Fig.20-21&23 [0365], the first message including first information/ handover message and second information related to reusing Security Key/a key change),
wherein a random access procedure at the target base station is performed based on the first information (Fig.9 [0103], performing a S110 random access procedure (i.e., random access preamble and random access response) at the target T-MeNB 200M2 based on the first information handover; Fig.10 S209, Fig.11 S311, Fig.12 S409, Fig.13 S509, Fig.14 S609),
wherein a second message for an RRC reconfiguration complete is transmitted to the target base station (Fig.9 [0104], a second message for S111 RRC connection reconfiguration complete message is transmitted to the target T-MeNB 200M2; Fig.10 S210, Fig.11 S312, Fig.12 S410, Fig.13 S510, Fig.14 S610), and
wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.20-21&23 [0365], a SeNB Security Key/ security key for the source MeNB base station is used/reused for the target MeNB base station after the handover based on the second information).
	Even though Mitsui discloses wherein the first message including the first information and the second information, in the same field of endeavor, Bontu discloses
wherein the first message including the first information and the second information (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the first message including first information/ handover command message related to a handover to a target cell and second information related to mobility control info 814 & 816 of key change).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui to incorporate the teaching of Bontu in order to provide for reduction of the radio link failure rate.
	It would have been beneficial to use the RRC connection reconfiguration message which includes mobility control information for the UE to connect with a target cell for handover as taught by Bontu to have incorporated in the system of Mitsui to provide for efficient data offloading. (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
	Even though Mitsui and Bontu discloses wherein the source base station comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to: wherein a random access procedure at the target base station is performed based on the first information, in the same field of endeavor, Horn discloses wherein the source base station comprising: a transceiver configured to transmit and receive a signal (Fig.14 [0121]-[0124], transceiver 1414 is transmitting and receiving a signal); and a controller coupled with the transceiver (Fig.14 [0121]-[0124], processor/controller 1404 is coupled with the transceiver 1414) and configured to: wherein a random access procedure at the target base station is performed based on the first information (Fig.8 step 7-8 [0080], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB or SeNB based on the first information HO handover).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui and Bontu to incorporate the teaching of Horn in order to optimize route data between a core network and a user.
	It would have been beneficial to send an RRC connection reconfiguration message to the UE. The UE then synchronizes to the new cell, sends a random access preamble to the SeNB, and receives a random access response from the SeNB. The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding as taught by Horn to have incorporated in the system of Mitsui and Bontu to achieve supplemental mobility robustness. (Horn, Fig.1 [0038] and Fig.8 step 7-8 [0080])

Regarding claim 8, Mitsui discloses wherein a target base station for performing a handover in a wireless communication system (Fig.1 [0009], a target base station for performing a handover in a wireless communication), the target base station comprising:
(Fig.3 [0056], radio transceiver 210 of the eNB 200 is transmitting and receiving a signal); and
a controller coupled with the transceiver (Fig.3 [0056], processor/controller 240 is coupled with the radio transceiver 210 of the eNB 200) and configured to: 
perform a random access procedure with a terminal (Fig.9 [0103], performing a S110 random access procedure (i.e., random access preamble and random access response) with the terminal UE 100; Fig.10 S209, Fig.11 S311, Fig.12 S409, Fig.13 S509, Fig.14 S609), 
receive, from the terminal, a first message for a radio resource control (RRC) reconfiguration complete (Fig.9 [0104], receiving a first message for S111 RRC connection reconfiguration complete message from the terminal UE 100; Fig.10 S210, Fig.11 S312, Fig.12 S410, Fig.13 S510, Fig.14 S610),
wherein a second message for an RRC reconfiguration is transmitted to the terminal from a source base station (Fig.9 [0102], a second message for a S109 radio resource control (RRC) reconfiguration connection is transmitted to the UE 100 from a source S-MeNB 200M1 base station; Fig.10 S208, Fig.11 S310, Fig.12 S408, Fig.13 S508, Fig.14 S608), the second message including first information related to a handover to the target base station and second information related to a key change for the handover (Fig.20-21&23 [0365], the second message including first information/ handover message and second information related to reusing Security Key/a key change for the handover and Fig.20-23 [0386], the second message including first information/ handover command message related to a handover to a target MeNB base station and second information related to ciphering key (i.e., key change) that is same or does not change for the handover),
wherein the random access procedure is performed based on the first information (Fig.9 [0103], performing a S110 random access procedure (i.e., random access preamble and random access response) based on the first information handover; Fig.10 S209, Fig.11 S311, Fig.12 S409, Fig.13 S509, Fig.14 S609), and
wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.20-21&23 [0365], a SeNB Security Key/ security key for the source MeNB base station is used/reused for the target MeNB base station after the handover based on the second information).
	Even though Mitsui discloses wherein the second message including first information related to a handover to the target base station and second information related to a key change for the handover, in the same field of endeavor, Bontu discloses wherein the second message including first information related to a handover to the target base station and second information related to a key change for the handover (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the second message including first information/ handover command message related to a handover to a target cell and second information related to mobility control info 814 & 816 of key change for the handover).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui to incorporate the teaching of Bontu in order to provide for reduction of the radio link failure rate.
. (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
	Even though Mitsui and Bontu discloses wherein the target base station comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to: wherein perform a random access procedure with a terminal, and wherein the random access procedure is performed based on the first information, in the same field of endeavor, Horn teaches wherein the target base station comprising: a transceiver configured to transmit and receive a signal (Fig.14 [0121]-[0124], transceiver 1414 is transmitting and receiving a signal); and
a controller coupled with the transceiver (Fig.14 [0121]-[0124], processor/controller 1404 is coupled with the transceiver 1414) and configured to: 
perform a random access procedure with a terminal (Fig.8 step 7-8 [0080], performing a random access preamble and random access response (i.e., random access procedure) with a UE terminal), and wherein the random access procedure is performed based on the first information (Fig.8 step 7-8 [0080], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB or SeNB based on the first information HO handover).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui and Bontu to incorporate the teaching of Horn in order to optimize route data between a core network and a user.
. (Horn, Fig.1 [0038] and Fig.8 step 7-8 [0080])

Regarding claim 11, Mitsui discloses wherein a method for performing a handover by a terminal in a wireless communication system (Fig.1 [0009], a user terminal UE for performing a handover in a wireless communication), the method comprising:
receiving, from a source base station, a first message for a radio resource control (RRC) reconfiguration (Fig.9 [0102], the UE 100 is receiving a first message for a S109 radio resource control (RRC) reconfiguration connection from a source S-MeNB 200M1 base station; Fig.10 S208, Fig.11 S310, Fig.12 S408, Fig.13 S508, Fig.14 S608), wherein the first message includes first information related to a handover to a target base station and second information related to a key change for the handover (Fig.20-21&23 [0365], the first message including first information/ handover message and second information related to reusing Security Key/a key change for the handover and Fig.20-23 [0386], the first message including first information/ handover command message related to a handover to a target MeNB base station and second information related to ciphering key (i.e., key change) that is same or does not change for the handover); 
(Fig.9 [0103], performing a S110 random access procedure (i.e., random access preamble and random access response) at the target T-MeNB 200M2 based on the first information handover; Fig.10 S209, Fig.11 S311, Fig.12 S409, Fig.13 S509, Fig.14 S609); and 
transmitting, to the target base station, a second message for an RRC reconfiguration complete (Fig.9 [0104], the UE 100 is transmitting a second message for S111 RRC connection reconfiguration complete message to the target T-MeNB 200M2; Fig.10 S210, Fig.11 S312, Fig.12 S410, Fig.13 S510, Fig.14 S610),
wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.20-21&23 [0365], a SeNB Security Key/ security key for the source MeNB base station is used/reused for the target MeNB base station after the handover based on the second information).
	Even though Mitsui discloses wherein the first message includes first information related to a handover to a target base station and second information related to a key change for the handover, in the same field of endeavor, Bontu discloses wherein the first message includes first information related to a handover to a target base station and second information related to a key change for the handover (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the first message including first information/ handover command message related to a handover to a target cell and second information related to mobility control info 814 & 816 of key change for the handover).

	It would have been beneficial to use the RRC connection reconfiguration message which includes mobility control information for the UE to connect with a target cell for handover as taught by Bontu to have incorporated in the system of Mitsui to provide for efficient data offloading. (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
	Even though Mitsui and Bontu discloses wherein performing a random access procedure at the target base station based on the first information, in the same field of endeavor, Horn teaches wherein performing a random access procedure at the target base station based on the first information (Fig.8 step 7-8 [0080], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB or SeNB based on the first information HO handover).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui and Bontu to incorporate the teaching of Horn in order to optimize route data between a core network and a user.
	It would have been beneficial to use the UE which synchronizes to the new cell, sends a random access preamble to the SeNB, and receives a random access response from the SeNB. The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding as taught by Horn to have . (Horn, Fig.1 [0038] and Fig.8 step 7-8 [0080])

Regarding claim 13, Mitsui discloses wherein a method for performing a handover by a source base station in a wireless communication system (Fig.1 [0009], a source base station for performing a handover in a wireless communication), the method comprising:
receiving first information related to a handover to a target base station and second information related to a key change for the handover (Fig.20-21&23 [0365], receiving the first message including first information/ handover message and second information related to reusing Security Key/a key change for the handover and Fig.20-23 [0386], the first message including first information/ handover command message related to a handover to a target MeNB base station and second information related to ciphering key (i.e., key change) that is same or does not change for the handover); and
transmitting, to a terminal, a first message for a radio resource control (RRC) reconfiguration (Fig.9 [0102], a source S-MeNB 200M1 base station is transmitting a first message for a S109 radio resource control (RRC) reconfiguration connection to the UE 100; Fig.10 S208, Fig.11 S310, Fig.12 S408, Fig.13 S508, Fig.14 S608), the first message including the first information and the second information (Fig.20-21&23 [0365], the first message including first information/ handover message and second information related to reusing Security Key/a key change),
wherein a random access procedure at the target base station is performed based on the first information (Fig.9 [0103], performing a S110 random access procedure (i.e., random access preamble and random access response) at the target T-MeNB 200M2 based on the first information handover; Fig.10 S209, Fig.11 S311, Fig.12 S409, Fig.13 S509, Fig.14 S609).
wherein a second message for an RRC reconfiguration complete is transmitted to the target base station (Fig.9 [0104], a second message for S111 RRC connection reconfiguration complete message is transmitted to the target T-MeNB 200M2; Fig.10 S210, Fig.11 S312, Fig.12 S410, Fig.13 S510, Fig.14 S610), and
wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.20-21&23 [0365], a SeNB Security Key/ security key for the source MeNB base station is used/reused for the target MeNB base station after the handover based on the second information).
	Even though Mitsui discloses wherein the first message including the first information and the second information, in the same field of endeavor, Bontu discloses wherein the first message including the first information and the second information (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the first message including first information/ handover command message related to a handover to a target cell and second information related to mobility control info 814 & 816 of key change).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui to incorporate the teaching of Bontu in order to provide for reduction of the radio link failure rate.
	It would have been beneficial to use the RRC connection reconfiguration message which includes mobility control information for the UE to connect with a target . (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
	Even though Mitsui and Bontu discloses wherein a random access procedure at the target base station is performed based on the first information, in the same field of endeavor, Horn discloses wherein a random access procedure at the target base station is performed based on the first information (Fig.8 step 7-8 [0080], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB or SeNB based on the first information HO handover).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui and Bontu to incorporate the teaching of Horn in order to optimize route data between a core network and a user.
	It would have been beneficial to send an RRC connection reconfiguration message to the UE. The UE then synchronizes to the new cell, sends a random access preamble to the SeNB, and receives a random access response from the SeNB. The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding as taught by Horn to have incorporated in the system of Mitsui and Bontu to achieve supplemental mobility robustness. (Horn, Fig.1 [0038] and Fig.8 step 7-8 [0080])

Regarding claim 15, Mitsui discloses wherein a method for performing a handover by a target base station in a wireless communication system (Fig.1 [0009], a target base station for performing a handover in a wireless communication), the method comprising:
(Fig.9 [0103], performing a S110 random access procedure (i.e., random access preamble and random access response) with the terminal UE 100; Fig.10 S209, Fig.11 S311, Fig.12 S409, Fig.13 S509, Fig.14 S609); and
receiving, from the terminal, a first message for a radio resource control (RRC) reconfiguration complete (Fig.9 [0104], receiving a first message for S111 RRC connection reconfiguration complete message from the terminal UE 100; Fig.10 S210, Fig.11 S312, Fig.12 S410, Fig.13 S510, Fig.14 S610),
wherein a second message for an RRC reconfiguration is transmitted to the terminal from a source base station (Fig.9 [0102], a second message for a S109 radio resource control (RRC) reconfiguration connection is transmitted to the UE 100 from a source S-MeNB 200M1 base station; Fig.10 S208, Fig.11 S310, Fig.12 S408, Fig.13 S508, Fig.14 S608), the second message including first information related to a handover to the target base station and second information related to a key change for the handover (Fig.20-21&23 [0365], the second message including first information/ handover message and second information related to reusing Security Key/a key change for the handover and Fig.20-23 [0386], the second message including first information/ handover command message related to a handover to a target MeNB base station and second information related to ciphering key (i.e., key change) that is same or does not change for the handover),
wherein the random access procedure is performed based on the first information (Fig.9 [0103], performing a S110 random access procedure (i.e., random access preamble and random access response) based on the first information handover; Fig.10 S209, Fig.11 S311, Fig.12 S409, Fig.13 S509, Fig.14 S609), and 
wherein a security key for the source base station is used for the target base station after the handover based on the second information (Fig.20-21&23 [0365], a SeNB Security Key/ security key for the source MeNB base station is used/reused for the target MeNB base station after the handover based on the second information).
	Even though Mitsui discloses wherein the second message including first information related to a handover to the target base station and second information related to a key change for the handover, in the same field of endeavor, Bontu discloses wherein the second message including first information related to a handover to the target base station and second information related to a key change for the handover (Fig.8 [0079], the serving eNB sends a RRC Connection Reconfiguration message to the UE, the second message including first information/ handover command message related to a handover to a target cell and second information related to mobility control info 814 & 816 of key change for the handover).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui to incorporate the teaching of Bontu in order to provide for reduction of the radio link failure rate.
	It would have been beneficial to use the RRC connection reconfiguration message which includes mobility control information for the UE to connect with a target cell for handover as taught by Bontu to have incorporated in the system of Mitsui to provide for efficient data offloading. (Bontu, Fig.4A-C [0020] and Fig.8 [0079])
(Fig.8 step 7-8 [0080], performing a random access preamble and random access response (i.e., random access procedure) with a UE terminal); and wherein the random access procedure is performed based on the first information (Fig.8 step 7-8 [0080], performing a random access preamble and random access response (i.e., random access procedure) at the target eNB or SeNB based on the first information HO handover).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui and Bontu to incorporate the teaching of Horn in order to optimize route data between a core network and a user.
	It would have been beneficial to send an RRC connection reconfiguration message to the UE. The UE then synchronizes to the new cell, sends a random access preamble to the SeNB, and receives a random access response from the SeNB. The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding as taught by Horn to have incorporated in the system of Mitsui and Bontu to achieve supplemental mobility robustness. (Horn, Fig.1 [0038] and Fig.8 step 7-8 [0080])



s 2, 5, 9, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. [hereinafter as Mitsui], US 2018/0035339 A1 in view of Bontu et al. [hereinafter as Bontu], US 2015/0341835 A1 in view of Horn et al. [hereinafter as Horn], US 2016/0057585 A1 further in view of Dai et al. [hereinafter as Dai], US 2016/0309375 A1.
Regarding claim 2, Mitsui, Bontu and Horn disclose all the elements of claim 1 as stated above wherein Mitsui further discloses the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.20-23 [0386], ciphering and deciphering key of the PDCP SDU/ PDCP PDU data associated with the target MeNB based station).
	Even though Mitsui, Bontu and Horn disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station).                                                                 	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui, Bontu and Horn to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in . (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])

Regarding claim 5, Mitsui, Bontu and Horn disclose all the elements of claim 4 as stated above wherein Mitsui further discloses the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.20-23 [0386], ciphering and deciphering key of the PDCP SDU/ PDCP PDU data associated with the target MeNB based station).
	Even though Mitsui, Bontu and Horn disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui, Bontu and Horn to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in the system of Mitsui, Bontu and Horn to improve the reliability of a path switch during . (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])

Regarding claim 9, Mitsui, Bontu and Horn disclose all the elements of claim 8 as stated above wherein Mitsui further discloses the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.20-23 [0386], ciphering and deciphering key of the PDCP SDU/ PDCP PDU data associated with the target MeNB based station).
	Even though Mitsui, Bontu and Horn disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station). 	                                                                          	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui, Bontu and Horn to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in the system of Mitsui, Bontu and Horn to improve the reliability of a path switch during . (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])

Regarding claim 12, Mitsui, Bontu and Horn disclose all the elements of claim 11 as stated above wherein Mitsui further discloses the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.20-23 [0386], ciphering and deciphering key of the PDCP SDU/ PDCP PDU data associated with the target MeNB based station). 
	Even though Mitsui, Bontu and Horn disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/ decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui, Bontu and Horn to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in the system of Mitsui, Bontu and Horn to improve the reliability of a path switch during . (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])

Regarding claim 14, Mitsui, Bontu and Horn disclose all the elements of claim 13 as stated above wherein Mitsui further discloses the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.20-23 [0386], ciphering and deciphering key of the PDCP SDU/ PDCP PDU data associated with the target MeNB based station). 
	Even though Mitsui, Bontu and Horn disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/ decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station). 	                                                                           	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui, Bontu and Horn to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in the system of Mitsui, Bontu and Horn to improve the reliability of a path switch during . (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])

Regarding claim 18, Mitsui, Bontu and Horn disclose all the elements of claim 11 as stated above wherein Mitsui further discloses the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.20-23 [0386], ciphering and deciphering key of the PDCP SDU/ PDCP PDU data associated with the target MeNB based station).
	Even though Mitsui, Bontu and Horn disclose wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station, in the same field of endeavor, Dai teaches wherein the security key is used for a ciphering and a deciphering of a data associated with the target base station (Fig.9 step 903 [0120], the security key KeNB is used for data encryption/decryption (i.e., ciphering and deciphering) and data integrity check associated with the target base station).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui, Bontu and Horn to incorporate the teaching of Dai in order to provide the path switch indication solutions.
	It would have been beneficial to use a security key KeNB by an eNB and a UE which is derived based on an NH corresponding to an NCC, and is used for data encryption/decryption and data integrity check as taught by Dai to have incorporated in the system of Mitsui, Bontu and Horn to improve the reliability of a path switch during . (Dai, Fig.9 step 903 [0120] and Fig.14 [0206])



Claims 3, 6, 10, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. [hereinafter as Mitsui], US 2018/0035339 A1 in view of Bontu et al. [hereinafter as Bontu], US 2015/0341835 A1 in view of Horn et al. [hereinafter as Horn], US 2016/0057585 A1 further in view of Meylan et al. [hereinafter as Meylan], US 8284734 B2.
Regarding claim 3, Mitsui, Bontu and Horn disclose all the elements of claim 1 as stated above wherein Horn further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.2A-B [0047], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.2A-B [0048], the U-plane protocol includes a packet data convergence protocol).
	Even though Mitsui, Bontu and Horn discloses the handover is performed without a change of a user plane protocol for the terminal, and wherein the user plane protocol includes a packet data convergence protocol (PDCP), in the same field of endeavor, Meylan teaches wherein the handover is performed without a change of a user plane protocol for the terminal (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
(Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui, Bontu and Horn to incorporate the teaching of Meylan in order to improve signal-to-noise ratio of forward links.
	It would have been beneficial to perform a handover in a wireless communication system, which includes determining whether an intra-base station or an inter-base station handover is to be performed, and performing the handover without resetting at least one of the user plane communication protocols as taught by Meylan to have incorporated in the system of Mitsui, Bontu and Horn to achieve the optimization for an intra-Node-B handover scenario. (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)

Regarding claim 6, Mitsui, Bontu and Horn disclose all the elements of claim 4 as stated above wherein Horn further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.2A-B [0047], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.2A-B [0048], the U-plane protocol includes a packet data convergence protocol).
	Even though Mitsui, Bontu and Horn discloses wherein the handover is performed without a change of a user plane protocol for the terminal, and wherein the (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui, Bontu and Horn to incorporate the teaching of Meylan in order to improve signal-to-noise ratio of forward links.
	It would have been beneficial to perform a handover in a wireless communication system, which includes determining whether an intra-base station or an inter-base station handover is to be performed, and performing the handover without resetting at least one of the user plane communication protocols as taught by Meylan to have incorporated in the system of Mitsui, Bontu and Horn to achieve the optimization for an intra-Node-B handover scenario. (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)

Regarding claim 10, Mitsui, Bontu and Horn disclose all the elements of claim 8 as stated above wherein Horn further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.2A-B [0047], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the (Fig.2A-B [0048], the U-plane protocol includes a packet data convergence protocol).                                                         	Even though Mitsui, Bontu and Horn discloses the handover is performed without a change of a user plane protocol for the terminal, and wherein the user plane protocol includes a packet data convergence protocol (PDCP), in the same field of endeavor, Meylan teaches wherein the handover is performed without a change of a user plane protocol for the terminal (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui, Bontu and Horn to incorporate the teaching of Meylan in order to improve signal-to-noise ratio of forward links.
	It would have been beneficial to perform a handover in a wireless communication system, which includes determining whether an intra-base station or an inter-base station handover is to be performed, and performing the handover without resetting at least one of the user plane communication protocols as taught by Meylan to have incorporated in the system of Mitsui, Bontu and Horn to achieve the optimization for an intra-Node-B handover scenario. (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)

Regarding claim 16, Mitsui, Bontu and Horn disclose all the elements of claim 11 as stated above wherein Horn further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.2A-B [0047], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.2A-B [0048], the U-plane protocol includes a packet data convergence protocol).
	Even though Mitsui, Bontu and Horn discloses the handover is performed without a change of a user plane protocol for the terminal, and wherein the user plane protocol includes a packet data convergence protocol (PDCP), in the same field of endeavor, Meylan teaches wherein the handover is performed without a change of a user plane protocol for the terminal (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui, Bontu and Horn to incorporate the teaching of Meylan in order to improve signal-to-noise ratio of forward links.
	It would have been beneficial to perform a handover in a wireless communication system, which includes determining whether an intra-base station or an inter-base station handover is to be performed, and performing the handover without resetting at least one of the user plane communication protocols as taught by Meylan to have . (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)

Regarding claim 17, Mitsui, Bontu and Horn disclose all the elements of claim 11 as stated above wherein Horn further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.2A-B [0047], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.2A-B [0048], the U-plane protocol includes a packet data convergence protocol).
	Even though Mitsui, Bontu and Horn discloses the handover is performed without a change of a user plane protocol for the terminal, and wherein the user plane protocol includes a packet data convergence protocol (PDCP), in the same field of endeavor, Meylan teaches wherein the handover is performed without a change of a user plane protocol for the terminal (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mitsui, Bontu and Horn to incorporate the teaching of Meylan in order to improve signal-to-noise ratio of forward links.
. (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)

Regarding claim 19, Mitsui, Bontu and Horn disclose all the elements of claim 15 as stated above wherein Horn further discloses the handover is performed without a change of a user plane protocol for the terminal (Fig.2A-B [0047], the handover is performed without a change of a U-plane protocol for the UE terminal), and wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.2A-B [0048], the U-plane protocol includes a packet data convergence protocol).
	Even though Mitsui, Bontu and Horn discloses the handover is performed without a change of a user plane protocol for the terminal, and wherein the user plane protocol includes a packet data convergence protocol (PDCP), in the same field of endeavor, Meylan teaches wherein the handover is performed without a change of a user plane protocol for the terminal (Fig.4-6 Col 2 lines 5-20, the handover is performed without a change of a user plane protocol for the UE terminal), and
wherein the user plane protocol includes a packet data convergence protocol (PDCP) (Fig.4-6 Col 2 lines 29-51, the user plane protocol includes a packet data convergence protocol (PDCP)).

	It would have been beneficial to perform a handover in a wireless communication system, which includes determining whether an intra-base station or an inter-base station handover is to be performed, and performing the handover without resetting at least one of the user plane communication protocols as taught by Meylan to have incorporated in the system of Mitsui, Bontu and Horn to achieve the optimization for an intra-Node-B handover scenario. (Meylan, Fig.4-6 Col 2 lines 5-51 and Fig.4 Col 7 lines 59-62)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaponniere (Pub. No.: US 2009/0201884 A1) teaches Quality of Service Continuity.

Wang et al. (Pub. No.: US 2015/0249941 A1) teaches Method and Apparatus for Configuring Resource of Machine-Type Communication.

Rost et al. (Pub. No.: US 2019/0159024 A1) teaches Implementing Radio Access Network Slicing in a Mobile Network.

Yi et al. (Pub. No.: US 2016/0014647 A1) teaches Method for Performing a Cell Change Procedure in a Wireless Communication System and a Device Therefor. 

Liu et al. (Pub. No.: US 2017/0064589 A1) teaches Handover Apparatus and Method. 

Geary et al. (Pub. No.: US 2011/0274085 A1) teaches Signaling Radio Bearer Security Handling for Single Radio Voice Call Continuity Operation. 

Meylan et al. (Pub. No.: US 2012/0231796 A1) teaches Methods for Intra Base Station Handover Optimization.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/SAUMIT SHAH/Primary Examiner, Art Unit 2414